Citation Nr: 1542171	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to October 1979 and from February 1981 to June 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that the Veteran was not competent to handle the disbursement of funds.  In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In February 2011, this matter was remanded for additional development.  


FINDING OF FACT

The Veteran is presumed to be competent to manage her VA disability payments.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of her VA compensation benefits.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently evaluated as incompetent to handle the disbursement of VA disability payments.

The Veteran was last examined in 2012 at which time she was found to be incompetent.  However, since that time, the Veteran has been periodically visited by a field examiner from VA.  In a February 2015 email, the field examiner stated that he had been visiting the Veteran for the previous three years and the Veteran had proven to be capable of independently handling her finances during each exam.  It is clear that the field examiner was of the opinion that the Veteran be found to be competent.

On this record, the Board finds that the evidence of record is at best unclear as to whether the Veteran is currently unable to manage her VA funds and leaves significant doubt as to her incompetency.  In this regard, the Board points out that, unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, a determination of incompetency will not be made without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  

Moreover, the Board notes that there is a legal presumption in favor of competency, and that a determination relative to incompetency should be based upon all of the evidence of record so that there is a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(d).  

Here, the most recent evidence concludes that the Veteran is competent.  Resolving all doubt in her favor, the Board finds that the Veteran is competent to manage her own financial affairs, including the disbursement of VA funds, without limitation.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Restoration of competency status for VA benefits purposes is granted.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


